Citation Nr: 0729329	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1977 to 
October 1980, and from January 1987 to May 1998.  The veteran 
passed away in August 2003, and the appellant (the widow) is 
his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Cleveland, Ohio.  The veteran presented testimony before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  After the hearing, it was 
concluded that additional development of the claim needed to 
be accomplished.  As such, the claim was remanded to the RO 
via the Appeals Management Center (AMC) in February 2007.  
The claim has since been returned to the Board for review.

The appeal is once again REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, the Board remanded the claim in February 
2007.  In that Remand, the Board requested the following:

The claims file is to be afforded to an 
appropriate physician who, based on a 
review of the medical evidence contained 
therein, to include a November 1997 
Medical Evaluation Board history compiled 
during service reflecting complaints of 
shortness of breath, pain or pressure in 
the chest and heart palpitations and VA 
clinical records dated from May 2000 
reflecting complaints of chest pain, 
answer the following . . . 

The opinions should be supported by 
citation to clinical findings of record, 
in particular the service medical records 
and the VA clinical reports of record.  

It is noted that the Board specifically requested that the 
veteran's record be reviewed by a physician and that the 
findings be supported by references to clinical findings of 
record.

The record reflects that the veteran's medical folder was 
reviewed in March 2007 by a physician's assistant.  However, 
the record was not reviewed by a cardiologist or a 
neuropsychiatrist.  While a physician's assistant has 
completed advanced education and training in the diagnosis 
and management of common medical conditions, there is nothing 
in the record that would indicate that the physician 
assistant had the requisite skill or experience to provide a 
definitive diagnosis as to whether the veteran's heart 
problems were related to or affected by or the result of his 
service-connected post-traumatic stress disorder (PTSD).  
Moreover, even if the physician's assistant did have the 
requisite skill or experience, the individual did not provide 
findings supported by references to clinical findings of 
record.  

It is the Board's opinion that the RO/AMC did not comply with 
the remand instructions as the RO/AMC did not ensure that a 
doctor conducted the requested examination even though the 
Board specifically requested that this occur.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
medical file review comments did not specifically obtain the 
information needed by the Board and since it was not 
accomplished by the appropriate medical personnel, the claim 
must be returned to the RO/AMC for further action.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The claims folder should be reviewed 
by a physician specializing in 
cardiology; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, to 
assess the nature and etiology of the 
veteran's claimed heart disability, to 
include the residuals of a myocardial 
infarction, hypertension, and 
hyperlipidemia.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the review.  

The examiner should render an opinion on 
the following:

Were any of the veteran's cardiological 
difficulties/diseases/disabilities caused 
or aggravated by or the result of his 
service-connected psychiatric disorder or 
the symptoms and manifestations produced 
by that disorder or any other service-
connected disability?  Concerning 
aggravation, temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute aggravation 
unless the underlying condition has 
worsened.  Therefore, the examiner should 
clarify whether any psychiatric disorder 
may have merely caused temporary elevated 
blood pressure readings or other symptoms 
or whether it caused the underlying 
disease of hypertension/heart disease to 
worsen in this case.

If an opinion on this matters cannot be 
stated in terms of medical certainty, the 
examiner should express the opinions in 
terms of probability or likelihood, i.e., 
whether it is likely or unlikely or at 
least as likely as not.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

The examiner should take into account any 
statements made by the appellant or any 
other individuals that are contained in 
the claims folder.  Additionally, the 
medical doctor must include in his/her 
review confirmation that he/she has 
reviewed the November 1997 Medical 
Evaluation Board History and the May 2000 
VA clinical records along with the 
terminal hospital records.  If this 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiner for review before the review.  
The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
review provided by the medical provider.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the appellant's claim and determine whether the 
appellant's claim may be granted.  If any determination 
remains adverse to the appellant, she should be provided a 
supplemental statement of the case that contains any 
additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The appellant should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



